           Case 2:20-cv-03154-CDJ Document 39 Filed 06/11/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________

BYRON MINCEY,                                                CASE NO. 2:20-cv-03154-CDJ
    Plaintiff,

       vs.

TRANS UNION, LLC and
CITIMORTGAGE, INC.,
      Defendants.
______________________________________________________________________________

                  PLAINTIFF AND DEFENDANT TRANS UNION, LLC’S
                     JOINT RESPONSE TO SHOW CAUSE ORDER

       COMES NOW, Plaintiff Byron Mincey (hereinafter Plaintiff) and Trans Union, LLC

(hereinafter Trans Union) to file their memorandum in support for their response to the Court’s

Show Cause Order, Doc. No. 37.

                                       MEMORANDUM

       Plaintiff and Trans Union have agreed that this case will be subject to the tolling

agreement entered into by Plaintiff and Trans Union, dated April 19, 2021, and agree to dismiss

Plaintiff’s claims against Trans Union without prejudice, pending the exhaustion of all appeals

in the Bibbs, Parke, and Samoura cases, Case Nos. 21-1350, 21-1527 and 21-1530 in the Third

Circuit.

       CitiMortgage has filed an unopposed motion to extend their time to respond to review the

tolling agreement.

       WHEREFORE, Plaintiff and Trans Union respectfully request this Honorable Court

dismiss Plaintiff’s claims against Trans Union without prejudice, with each party to bear its own

costs and attorneys’ fees.

Dated: June 11, 2021
Case 2:20-cv-03154-CDJ Document 39 Filed 06/11/21 Page 2 of 3




                     Respectfully submitted,

                     /s/Dennis McCarty
                     Dennis McCarty (pro hac vice)
                     ATTORNEY FOR PLAINTIFF
                     Mississippi Bar No. 102733
                     Supreme Court of the United States Bar No. 302174
                     Federal Bar No. 993800
                     2931 Ridge Rd.
                     Suite 101 #504
                     Rockwall, TX 75032
                     Telephone: 817-704-3375
                     Fax (817) 887-5069
                     dennismccartylaw@gmail.com
                     GREGORY GORSKI
                     1635 Market Street, Suite 1600
                     Philadelphia, PA 19103
                     Attorney for Plaintiff


                     /s/ Camille R. Nicodemus
                     Camille R. Nicodemus, Esq.
                       (admitted Pro Hac Vice)
                     Schuckit & Associates, P.C.
                     4545 Northwestern Drive
                     Zionsville, IN 46077
                     Telephone: (317) 363-2400
                     Fax: (317) 363-2257
                     E-Mail: cnicodemus@schuckitlaw.com

                     Lead Counsel for Defendant Trans Union, LLC
         Case 2:20-cv-03154-CDJ Document 39 Filed 06/11/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 11th day of June, 2021, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system which will send notification of such filing to the
attorneys on record:

Date Signed this the 11th day of June, 2021

                                        Respectfully submitted,

                                              /s/Dennis McCarty________
                                              Dennis McCarty
                                              ATTORNEY FOR PLAINTIFF
